DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 21 and 34 are objected to because of the following informalities:  In claim 21 line 10 and claim 34 line 10, it appears “the” should be added before “windings” to refer to the plurality of windings previously set forth in each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-31, 33-37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson et al (US Pub 2012/0029343 –cited by applicant) in view of Nevo et al (US Pub 2003/0187347 –cited by applicant).
Re claims 21, 22, 34, 39: Wasson discloses an elongate medical device having a body with proximal and distal end portions (Figure 15; see body 404), comprising:

an electrically-conductive trace disposed on said non-flat, curved surface of the substrate in a pattern, said trace comprising start and end leads, said pattern of said trace comprising a spiral pattern, said trace being configured to be electrically connected to an electrical conductor configured to extend through said elongate medical device to said proximal end portion thereof [0074, 0076, 0081, Figure 11; see traces 301, 302 (or 307-1, 307-2) forming a spiral coil connected to an electrical conductor comprising a cable of twisted leads 106A, 106B; Also, see 0028, 0031, 0038, 0042 wherein when both the coils and interconnects are considered to be the ‘trace’ with portions of this trace being disposed on a curved surface; Also, see 0066 and Figure 7B wherein the coils are considered to be the ‘trace’ and the entire structure is flexible so as to be a curved structure in its final form].
Further, the above-cited sections along with Figure 10 correspond to a method of fabricating the medical device with steps of providing the substrate and producing the conductive trace on the substrate.
Wasson also discloses that said trace is configured to form a plurality of windings between said start and end leads configured to detect a characteristic of an electromagnetic field and produce a signal indicative of said characteristic to define a sensor, said start lead being at a proximal end of said sensor, said end lead returning 
Wasson discloses that the sensor is incorporated into a catheter and that the sensor may flex to conform to a device [0066, 0084], but does not disclose that the substrate is cylindrical and the spiral coil pattern is a 3D pattern along and encircling the sensor longitudinal axis. However, Nevo teaches of a sensor incorporated into a catheter for indicating the location and orientation of the probe within the body in response to an electromagnetic field including a trace deposited onto a substrate 30 that is formed into a cylindrical shape [0053, 0054, 0069; see catheter 8 and the coils for sensing the values of the magnetic field and see the flexible substrate 30 formed in a cylindrical shape, thereby creating a 3D spiral pattern along the longitudinal axis]. Nevo also teaches that the start lead and end lead returning from a distal end both appear at the proximal end of the sensor (Figure 5; see the tracking coils start and end leads appearing at the proximal portion (the right side of the figure)). In particular, Nevo teaches of coils TC1-TC4 and IC1-IC4 that are similarly arranged as in Wasson, and also shows coils TC5 and IC5 configured as a plurality of windings in a 3D spiral coil pattern along and encircling the sensor longitudinal axis (see Figure 5). It would have been obvious to the skilled artisan to modify Wasson, to substitute the cylindrical 
Re claim 23: Wasson discloses the plurality of turns define a plurality of trace sections and wherein a spacing between the trace sections is less than a width of one of said plurality of trace sections of said trace taken into a longitudinal direction and constant across the trace (Figure 11, see trace sections formed by components 301, 302 (or 307-1, 307-2) wherein the spacing or distance between adjacent sections is less than the width of one of the section in the longitudinal direction). Nevo also teaches the plurality of turns define a plurality of trace sections and wherein a spacing between the trace sections is less than a width of one of said plurality of trace sections of said trace taken into a longitudinal direction and constant across the trace (Figure 5; see the trace spacing of the tracking coils with a spacing less than a width of one section). It would have been obvious to the skilled artisan to modify Wasson, to substitute the cylindrical substrate with 3D spiral trace deposited thereon as taught by Nevo, as such is a known alternative to detecting an electromagnetic field from within a catheter and further because such a modification facilitates the determination of the probe location.
Re claim 24: Wasson discloses the electrical conductor is a first electrical conductor further comprising a second electrical conductor, wherein said first and second electrical conductors comprise a cable, said first and second electrical conductors being coupled to said start and end leads [0081, 0082; see conductors 106A, 106B that form a twisted pair creating a cable coupled to the trace leads]. 

Re claims 26, 35: Wasson discloses the substrate comprises a flexible printed circuit board (PCB) [0005, 0009; see the conductors that are ‘deposited’, indicating that the substrate is printed].
Re claims 27, 36: Wasson discloses the substrate comprises a flexible plastic material selected from the group comprising polyimide, polyetheretherketone (PEEK), polyester, polyethylene terephthalate and a combination thereof [0037; see the polyimide material].
Re claim 28: Wasson discloses at least a portion of said electrically-conductive trace is disposed on said substrate in a serpentine pattern including advancing and returning sections with intervening bend sections (Figure 11, see the vertical trace portions that correspond to advancing/returning sections and the horizontal portions corresponding to bend sections]. Also, Nevo teaches at least a portion of said electrically-conductive trace is disposed on said substrate in a serpentine pattern including advancing and returning sections with intervening bend sections (see Figures 4, 5 showing tracking coils portions having  advancing and returning sections with intervening bends; see at least TC2 or TC5). It would have been obvious to the skilled artisan to modify Wasson, to substitute the cylindrical substrate with 3D spiral trace deposited thereon as taught by Nevo, as such is a known alternative to detecting an electromagnetic field from within a catheter and further because such a modification facilitates the determination of the probe location.

Re claims 31, 37: Wasson discloses the substrate includes a plurality of layers, wherein at least a portion of said plurality of layers contains said electrically-conductive trace [0036, 0072, 0074; wherein the conductive traces are an inherent property of traces used in PCBs and see the “layers”].
Re claims 33, 40: Wasson discloses the trace comprises an electrically-conductive material selected from the group comprising copper, platinum, gold, or a combination thereof [0038; see the copper, platinum, and gold material].


Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson et al (US Pub 2012/0029343 –cited by applicant) and Nevo (US Pub 2003/0187347 –cited by applicant), as applied to claim 31, in view of Sobe (US Pub 2005/0283067 –cited by applicant).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent No. 10,258,255. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘255 features a medical device and method of fabricating a medical device including an insulative, flexible substrate and conductive traces disposed on the substrate with start and end leads and connected to an electrical conductor, wherein the traces are in a straight or spiral pattern. ‘255 also features a plurality of turns between start and end leads to produce a signal of a characteristic to define a sensor. The instant claims differ in that the medical device of instant claim 21 features a substrate with a non-flat, curved surface and instant claim 34 only features a single electrical conductor. It would have been obvious to the skilled artisan that the instant claims are an obvious variant of the claims of ‘255.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. Applicant has amended the independent claims and argues that Wasson/Nevo does not meet the limitation regarding the spiral coil pattern is a 3D pattern along and encircling the sensor longitudinal axis. The Examiner agrees that this is not disclosed in Wasson. However, Nevo teaches of the same type of coil structure with separate coils (i.e. TC1-TC4) are positioned around the device. Nevo further teaches that TC5 and IC5 are individual traces that are configured with a plurality of windings forming a 3D spiral coil pattern that encircles the sensor longitudinal axis (see Nevo’s Figures 4 and 5). Therefore, the limitation is met as TC5 and IC5 clearly encircle . 
The double patenting rejection is maintained, as Applicant intends to wait until allowable subject matter is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793